FILED
                           NOT FOR PUBLICATION                              NOV 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WYLMINA ELIZABETH HETTINGA,                      No.   14-17135

              Plaintiff-Appellant,               D.C. No. 5:13-cv-02217-RMW

 v.
                                                 MEMORANDUM*
TIMOTHY P. LOUMENA; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                          Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

      Wylmina Elizabeth Hettinga appeals pro se from the district court’s

judgment dismissing her 42 U.S.C. § 1983 action alleging constitutional violations

arising from her state court divorce proceedings. We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Hettinga’s
requests for oral argument set forth in her opening brief and reply are denied.
U.S.C. § 1291. We review de novo a dismissal under the Rooker-Feldman doctrine.

Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003). We affirm.

      We affirm the district court’s dismissal because Hettinga failed to raise any

argument in her opening brief concerning the district court’s ground for dismissal,

and has therefore waived her appeal of the district court’s judgment. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[A]rguments not raised by a party in

its opening brief are deemed waived.”).

      We do not consider arguments raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                   14-17135